DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 09/12/2022 after the final rejection of 06/09/2022 and the advisory action of 09/07/2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No claims have been added or cancelled, but claims 1 and 6-7 have been amended in this submission. Thus claims 1-10 are currently pending for reconsideration by the Examiner and are examined below.

Response to arguments

2.	The double patenting rejection presented in the last office action is now moot in light of the terminal disclaimer filed by the Applicants, which has since been approved. With regards to the prior art, the Applicants arguments have been fully considered but they moot in light of new grounds of rejection as necessitated by the amendments presented in this latest response from the Applicants. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 06/06/2022 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schildbach (U.S. Patent Application Publication # 2010/0083344 A1) in view of Jakka (U.S. Patent Application Publication # 2007/0160219 A1).

With regards to claim 1, Schildbach teaches a decoding apparatus comprising processing circuitry configured to read out from a code string encoded gain values at least two gain sample positions of a time series signal (Paragraphs 67 and 104, teach that for every frame or block, the audio decoder will parse the received bit stream that indicates whether a new gain value is transmitted for the particular frame. If no new gain values are provided, the decoder will use the last transmitted gain value. On the other hand, if a new gain value has been received, then this new gain value will be read in and applied. Furthermore, it should be noted that a segment of the source gain curve can be described by two adjacent source gain values and an interpolating weight function. Consequently, if only a set of samples of the source gain curve are required, then this complete set of samples may be determined from the source gain values and a limited set of samples of the interpolation function); 

read out, from the code string, interpolation information indicating an interpolation mode used to obtain the gain value at each sample position of the time series signal (Paragraphs 12 and 70 along with figure 3, teach that the HE AAC coding scheme allows the selection of a linear interpolation curve, which is particularly suited for gain releases, and a plurality of abrupt interpolation curves, which are particularly suited for gain attacks. If the second audio coding scheme provides such functionality, then the method may comprise the further step of selecting an appropriate interpolation curve between two adjacent gain values of the second gain metadata based on the gain values of the first gain metadata. For the HE AAC codecs, the gain will not be applied on the MDCT spectrum. Instead, it will be applied before QMF synthesis, which typically follows the inverse MDCT transform. By default the gain values are interpolated linearly between adjacent frames or slots. In addition, the HE AAC bit stream syntax reserves 3 more bits to choose one of 8 different interpolation curves. These schemes essentially do not interpolate, but hold the old gain value for different amounts of time before "abruptly" jumping to the new gain following a predefined transition curve. Such abrupt gain transition curves better match situations when sudden gain changes are desired, such as gain attacks. Also for the HE AAC encoding scheme, the series of gain values is effectively interpolated to form the gain curves. This interpolation is related to the impulse response of the QMF synthesis);

However, Schildbach may not explicitly detail the limitation of obtaining the gain value at each sample position located between the two gain sample positions of the time series signal based on the gain values at the gain sample positions through non-linear interpolation in response to the interpolation information indicating non-linear interpolation. This is taught by Jakka (Para 64, teaches that if the set of Ng gain vales is less than the number of QMF sub-bands, the gain values are interpolated to obtain individual gain for each sub-band, e.g. 28 gain values corresponding to 28 frequency bands for a given time instance available in side information can be mapped to 105 QMF sub-bands by non-linear or linear interpolation);
Schildbach and Jakka can be considered as analogous art as they belong to a similar field of endeavor in audio encoding/decoding. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Kim (Use of non-linear interpolation to obtain gain values in audio decoding) with those of Schildbach (transcoding of audio metadata between different audio encoding/decoding schemes) so as to avoid sudden variations in adjacent narrow sub-bands (Jakka, para 64). 

With regards to claim 2, Schildbach teaches the decoding apparatus according to claim 1, wherein the processing circuitry is configured to read out gain inclination values indicating inclination of the gain values at the gain sample positions, and when the gain value is obtained through non-linear interpolation, to obtain the gain value at each sample position located between the two gain sample positions based on the gain values and the gain inclination values at the gain sample positions (Paragraphs 14-15, teach that if a first gain curve is associated with the gain values of the first gain metadata wherein this first gain curve may be obtained by interpolating adjacent gain values of the first gain metadata, then the appropriate interpolation curve may be selected based on the slope of the first gain curve. In particular, if the negative slope of the first gain curve is above a pre-defined threshold value, then a gain attack may be detected. In other words, if the first gain curve drops steeply, then a gain attack may be detected. On the other hand, if the negative slope of the first gain curve is below a pre-defined threshold value, then a gain release is detected. Based on a detected gain attack or a gain release of the first gain curve the method then selects the appropriate interpolation curve between two adjacent gain values of the second gain metadata. The second encoding scheme may allow the selection of a plurality of "attack" interpolation curves which are also referred to as interpolation curve patterns. These different interpolation curve patterns are typically delayed in time to one another and thereby allow the definition of different "attack" times. In order to use this functionality of the second encoding scheme, the method may select the appropriate interpolation curve between two adjacent gain values of the second gain metadata based on the position where the absolute value of the slope of the first gain curve is maximum. In other words, the method determines the steepest point of the first gain curve and selects an interpolation curve pattern of the second encoding scheme, which is closest to this steepest point). 

With regards to claim 3, Schildbach teaches the decoding apparatus according to claim 1, wherein the processing circuitry is further configured to perform limiting processing on the gain value obtained through non-linear interpolation so that the gain value becomes a value equal to or greater than a predetermined lower limit or a value equal to or less than a predetermined upper limit (Para 123, teaches that -57- oscillations may be avoided by submitting the target gain values to additional constraints, such as by limiting the target gain values to be greater than or equal to the target gain values determined according to the rank-order filter algorithm outlined above. These conditions would then be met in addition to the inequalities outlined in the context with the best-match gain algorithm). 

With regards to claim 4, Schildbach teaches the decoding apparatus according to claim 3, wherein the processing circuitry is configured to perform limiting processing using zero as the lower limit, limiting processing using one as the lower limit or limiting processing using one as the upper limit (Para 62, teaches that a compressor may also be coupled with a limiter that limits the maximum compressor gain at any one time to never generate a signal that goes past 0 dBFS to prevent clipping. Also such limiter functionality needs to be taken into account when transcoding metadata). 

With regards to claim 6, this is a method claim for the corresponding apparatus claim 1. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 6 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 

With regards to claim 7, this is a computer readable medium (CRM) claim for the corresponding apparatus claim 1. These two claims are related as CRM and apparatus of using the same, with each claimed system element's function corresponding to the claimed CRM step. Accordingly, claim 7 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 

5.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schildbach in view of Jakka and further in view of Kim (U.S. Patent Application Publication # 2006/0146961 A1).

	With regards to claim 8, Schildbach and Jakka may not explicitly detail the limitation wherein the non-linear interpolation uses a quadratic function or a cubic function. This is taught by Kim (Paragraphs 33-34, teach a frequency offset estimating system that extracts four discrete samples close to the maximum value of the power spectrum density function in the coarse search, and removes a discrete sample having a maximum value among four extracted discrete samples. A quadratic non-linear function passing all of three extracted discrete samples is induced with respect to the three extracted discrete samples. The present invention estimates the carrier wave frequency offset by detecting a maximum point of the quadratic non-linear function induced in the fine search. That is, an interpolation filter is applied, which has the quadratic non-linear function passing each sample, to the three discrete samples, in which the discrete sample having a maximum value among four discrete samples close to the maximum value of the power spectrum density function is removed, and simply estimates the carrier wave frequency offset by finding the maximum point of the induced quadratic non-linear function).

	Schildbach, Jakka and Kim can be considered as analogous art as they belong to a similar field of endeavor in audio encoding/decoding. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Kim (Use of non-linear interpolation with a quadratic function for frequency offset estimation audio encoding/decoding) with those of Schildbach and Jakka (transcoding of audio metadata between different audio encoding/decoding schemes using non-linear interpolation) so as to provide a frequency offset estimating technique that can be simply realized without performance deterioration in a low SNR while maintaining a wide frequency offset acquisition area (Kim, para 8). 

With regards to claim 9, this is a method claim for the corresponding apparatus claim 8. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 9 is similarly rejected under the same rationale as applied above with respect to apparatus claim 8. 

With regards to claim 10, this is a computer readable medium (CRM) claim for the corresponding apparatus claim 8. These two claims are related as CRM and apparatus of using the same, with each claimed system element's function corresponding to the claimed CRM step. Accordingly, claim 10 is similarly rejected under the same rationale as applied above with respect to apparatus claim 8. 

Allowable Subject Matter

6.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further if a terminal disclaimer is filed to overcome the double patenting rejection outlined in this office action. The prior art of record, alone or in combination, does not describe the invention as outlined in claim 5. The Examiner shall outline more detailed reasons for allowance, as and when the Application proceeds to allowability. 

Conclusion

7.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Weeks (U.S. Patent # 7013011 B1), Perthold (U.S. Patent # 6657492 B1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)